Citation Nr: 0515273	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  94-00 231	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Paget's disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO denied entitlement to 
service connection for Paget's disease.  During the appeal, 
the veteran's claims files were transferred to the RO in St. 
Petersburg, Florida.  

In January 1996, and again in August 1998, the Board remanded 
the veteran's claim to the RO for additional development.  

In May 2005, the Board granted the appellant's motion to 
advance this case on the docket based on a finding of good 
cause, namely the advanced age of the appellant. See 38 
C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's Paget's disease is not attributable to his 
period of military service. 


CONCLUSION OF LAW

The veteran does not have Paget's disease that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends in written statements to the RO and in 
testimony at a February 1993 hearing at the RO in Boston, 
Massachusetts that he sustained an injury to the anterior 
aspect of his right lower leg during service which ultimately 
led to the development of Paget's disease of the bones and 
head.  

Service medical records reflect that upon entrance into and 
discharge from service in June 1943 and September 1945, 
respectively, the veteran's extremities, to include the bones 
and joints, were found to have been "normal." 

The private and VA post-service evidence, dating from 1972 to 
2005, reflects that the veteran has Paget's disease.  On file 
are VA and private medical evidence both in support of and 
against the veteran's claim.  In support of the claim, is a 
May 1972 report, submitted by J. F. C., M.D., reflecting that 
he had examined the veteran for many years, and that he had 
severe Paget's disease of the skull with an expanding skull 
line.  Dr. C. reported that X-rays of the skull, performed in 
August 1966, revealed a widening of the frontal area.  The 
impression was Paget's disease of the skull.  Subsequent X-
rays, performed in July 1971, showed an increase in the 
Paget's disease.  In a follow-up report, dated in December 
1981, Dr. C. indicated that he agreed with an opinion of a 
colleague that a deep wound injury received during combat 
service could have contributed to the onset of Paget's 
disease, and that some of the resorptive effects may have 
been accentuated by the injury.  

Also in support of the veteran's claim, is an August 1972 
letter, submitted by A. F., M.D., reflecting the opinion, 
"[t]here is indeed a definite causal and direct effect of 
the [in-service] bone injury causing the resorptive bone 
effects to the onset of Paget's disease."  

Evidence against the veteran's claims are VA opinions, dated 
in July and September 1996 and December 2004.  Upon 
evaluation by VA in July 1996, the veteran gave a history 
with respect to the in-service injury to the right leg, which 
is consistent with that previously reported in this decision.  
After a physical evaluation in July 1996, the examiner opined 
that he failed to see how the veteran's Paget's disease could 
be related to the injury sustained in service because he 
believed that it was a type of metabolic hereditary disease.  
Upon evaluation by VA in September 1996, the examiner noted 
that the veteran had previously been examined by VA a few 
days earlier, and that this was an addendum to that 
examination.  The examiner noted that the veteran was suppose 
to have brought letters from several physicians indicating 
that his Paget's disease might have been initially triggered 
by the in-service right leg trauma, but that he had left them 
at home.  The veteran informed the examiner that a VA 
physician had told him that the relationship between an old 
injury and Paget's disease was possible, but that the 
physician had declined to provide him with a report because 
he thought it was against VA practice.  After a physical 
evaluation of the veteran in September 1996, the examiner 
opined that he was unaware of any evidence that the veteran's 
Paget's disease had been provoked by his old in-service 
trauma.

Pursuant to an August 1998 remand, a VA opinion addressing 
the etiology of the veteran's Paget's disease was provided in 
December 2004.  In that opinion, the VA examiner indicated 
that he had reviewed the claims files, to specifically 
include the July and September 1996 VA opinions and the 
August 1972 and December 1981 opinions of Dr. A. F. and Dr. 
C.  The VA examiner reported that the veteran had suffered a 
deep, crushing injury to his right lower extremity that 
required a prolonged period of hospitalization and 
progressive recuperation that exceeded 100 days.  The 
examiner noted the veteran was initially diagnosed with 
Paget's disease in 1966 after a clinical evaluation revealed 
progressive enlargement of the skull, particularly of the 
left frontal area.  The examiner opined that a review of the 
available clinical literature on Paget's disease confirmed 
that its etiology remained unknown.  

Thus, contrary to the opinions of Dr. C. and Dr. F., the VA 
examiner in December 2004 indicated that there was no 
documented findings of a direct link to trauma experienced 
many years before Paget's disease is identified and 
established.  However, he related that it was well known that 
bones affected with Paget's disease might result in fractures 
with even modest trauma because of their fragility.  The 
examiner further espoused that various authors had suggested 
that other factors might contribute to the etiology of 
Paget's disease such as, genetic components based on familial 
aggregation of the disease; antecedent viral infection, such 
as canine distemper virus; and, viral particles related to 
the measles virus presumably contracted during childhood.  
Overall, based on the available information regarding the 
etiology of the disease, the VA examiner in December 2004 
concluded that it was less likely than not that the veteran's 
Paget's disease was related to active duty military service, 
to include the crush injury sustained in 1944.  

In reviewing the evidence set forth above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for Paget's disease.  For the reasons 
that follow, the Board finds the December 2004 VA opinion to 
be of more probative value than the private opinions of 
record.  

With regards to the December 1981 opinion of Dr. C., it is 
equivocal at best as he agreed with an opinion of a colleague 
that a deep wound injury received during combat service could 
have contributed to the onset of Paget's disease, and that 
some of the resorptive  effects may have been accentuated by 
this injury.  In this regard, the Board notes that The United 
States Court of Appeal for Veterans Claims (Court) has held 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as non-evidence."  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  In contrast, in an August 1972 
opinion, Dr. A. F. concluded, after noting the alleged in-
service injury to the right leg, that there was a definite 
causal and direct effect of the bone injury, which caused 
resorptive bone effects, to the onset of Paget's disease.  
While Dr. A. F.'s opinion was unequivocal, neither she or Dr. 
C. provided any medical basis or reasoning to buttress their 
respective opinions.  Indeed, both opinions are based on 
history provided by the veteran and not upon a review of the 
claims files.  Neither indicates that medical literature was 
relied on to arrive at a conclusion.

In contrast to private opinions of record, a VA examiner in 
December 2004, who concluded that it was less likely than not 
the veteran's Paget's disease was related to active duty 
military service, to include the crush injury sustained in 
1944, based his opinion on a review of the entire evidentiary 
record and a detailed review of relevant records, to 
specifically include the opinions of Dr. A. F. and Dr. C.  
See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  In addition, the 
December 2004 VA examiner bolstered his opinion by reviewing 
medical literature and clinical studies and research 
conducted on the etiology of Paget's disease.   Unlike the 
private physicians of record, the VA examiner reviewed the 
entire medical record and supported his opinion with medical 
reasoning and research.  

Although the veteran, his fellow service comrades, sister, 
and co-workers have indicted that he sustained an injury to 
his right leg in service which ultimately led to his 
development of Paget's disease, there is no indication, and 
the appellant does not contend, that either he or any of the 
aforementioned individuals have any education, training or 
experience that would make any of these individuals competent 
to render medical opinion concerning diagnosis or causal 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  For 
the reasons noted above, especially the relative weight of 
the medical opinions of record, the Board is unable to 
identify a reasonable basis for granting service connection 
for Paget's disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA, among other things, 
modified VA's duties to notify and assist claimants by 
amending 38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by a January 2005 letter, an October 
1992 statement of the case and a September 2003 supplemental 
statement of the case of the evidence needed to substantiate 
the claim of entitlement to service connection for Paget's 
disease and the obligations of VA and the veteran with 
respect to producing that evidence.  In particular, the 
January 2005 letter informed the veteran that to substantiate 
the claim for service connection the evidence must show a 
current disability that was related to disease or injury 
incurred in or aggravated by military service, or disability 
that has existed continuously from the date of discharge 
until the present.  The letter advised the veteran of what 
was required of him and that VA must make reasonable efforts 
to assist him in getting evidence, including medical records, 
employment records, or records from Federal agencies.  The 
veteran was told that it was his responsibility to see that 
VA had all records not in possession by a Federal agency, 
presumably including all in his possession.  Thus, the RO has 
satisfied the requirement to notify the claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, would be 
obtained by VA on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  In this case, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  This is especially so given that VA has 
remanded the veteran's claim on two occasions, most recently 
in August 1998, in order to acquire additional medical 
evidence on his claim and to have a VA examiner provide an 
opinion as to the etiology of his Paget's disease.  The VA 
opinion was provided in December 2004.  In response to the 
Board's August 1998 remand, in August and September 2000, the 
VA Medical Center (VAMC) in Boston, Massachusetts and the 
Social Security Administration reported that they did not 
have any information on the veteran.  In February 2001, a 
letter from J. W., reflects that her father, Dr. C. had 
passed away, and that records from his practice were 
unavailable.  In April 2001, a letter from Peter Bent Brigham 
Hospital reflects that Dr. S. was no longer at that hospital  
In this case, there is no outstanding evidence to be 
obtained, either by VA or the veteran.  The Board is 
therefore persuaded that there is no reasonable possibility 
that further development would unearth any additional 
evidence helpful to the veteran.  


ORDER

Service connection for Paget's disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


